Citation Nr: 1630215	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.   15-18 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to Agent Orange exposure.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from August 1965 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2013 and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) Waco, Texas.

In relevant part, the September 2013 rating decision denied service connection for thyroid cancer.  The September 2015 rating decision denied service connection for peripheral neuropathy of the bilateral upper and lower extremities.

The Veteran and his wife testified before the undersigned at a Board hearing in April 2016.  A transcript of the hearing has been reviewed and associated with the claims file.

The Board acknowledges that the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities have not been certified to the Board.  However, the Veteran submitted a timely substantive appeal and provided testimony regarding the issues at the April 2016 Board hearing.  Thus, the Board will take jurisdiction of these issues.  

The issue of entitlement to service connection for thyroid cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, the Veteran's peripheral neuropathy of the upper left extremity is due to Agent Orange exposure during service.  

2.  Resolving all doubt in favor of the Veteran, the Veteran's peripheral neuropathy of the upper right extremity is due to Agent Orange exposure during service.  

3.  Resolving all doubt in favor of the Veteran, the Veteran's peripheral neuropathy of the lower left extremity is due to Agent Orange exposure during service.  

4.  Resolving all doubt in favor of the Veteran, the Veteran's peripheral neuropathy of the lower right extremity is due to Agent Orange exposure during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the upper left extremity have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for peripheral neuropathy of the upper right extremity have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for peripheral neuropathy of the lower left extremity have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for peripheral neuropathy of the lower right extremity have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant issue.  As the determination below constitutes a complete grant of the benefits sought on appeal, no discussion of VA's duties to notify or assist is necessary as any error is harmless.

Legal Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

"Service in the Republic of Vietnam" may include service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  It is established law that a veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways (so-called "brown water" naval activity) of that country during the statutory period in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background 

The Veteran asserts that his peripheral neuropathy of the bilateral upper and lower extremities is due to Agent Orange exposure during military service.  

Service department records indicate that the Veteran served aboard the USS Tutuila from November 1965 to August 1967.  That ship has been determined to have operated primarily or exclusively on Vietnam's inland waterways during the Vietnam Era.  Thus, the Veteran is presumed to have been exposed to herbicides.

Service treatment records are negative for complaints, treatment for, or diagnoses of peripheral neuropathy of the bilateral upper and lower extremities.  

Private treatment records reveal a diagnosis of polyneuropathy due to other toxic agents.  

The Veteran was provided a VA examination in June 2015 at which time peripheral neuropathy of the bilateral upper and lower extremities was diagnosed.  However, an etiological opinion was not provided.  

In a private medical opinion dated in April 2016, the appellant's treating neurologist opined that the Veteran's neuropathy was more likely than not related to his exposure to Agent Orange.  In support of his finding, he determined that the Veteran had no other diagnosis that could contribute to the condition.

In a statement by the Veteran received in May 2016, he stated that he first noticed symptoms associated with peripheral neuropathy in 1967.

Analysis

At the outset, the Board notes that presumptive service connection for peripheral neuropathy of the bilateral upper and lower extremities due to herbicide exposure is not warranted as the evidence does not suggest that the disease became manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

Notwithstanding the foregoing, the Board will consider the claim on a direct service connection basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d at 1042.

After a review of the evidence, the Board finds that service connection for peripheral neuropathy of the bilateral upper and lower extremities is warranted on a direct basis.  In this regard, the Veteran's private treating physician determined that the condition is due to exposure to Agent Orange.  Moreover, there are no other medical opinions of record to contradict the private physician's finding. 

Thus, resolving reasonable doubt in the Veteran's favor, service connection for peripheral neuropathy of the bilateral upper and lower extremities is warranted.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to Agent Orange exposure, is granted.

Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to Agent Orange exposure, is granted.

Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to Agent Orange exposure, is granted.

Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to Agent Orange exposure, is granted.


REMAND

The Veteran asserts that his thyroid cancer is due to exposure to Agent Orange during service.  

The Board observes that the Veteran's claim of service connection was denied by the RO because it was determined that thyroid cancer was not a condition associated with Agent Orange exposure.  See 38 C.F.R. § 3.309.  However, as noted herein, service connection may still be granted on a direct basis.  See Combee, supra.  In this regard, in a September 2013 VA treatment record, the treating physician indicated that it was a possibility that the appellant's thyroid cancer was due to herbicide exposure.

The Board notes that the Veteran has not been afforded a VA examination in conjunction with his claim of service connection for thyroid cancer.  As there is an indication that the disability may be due to herbicide exposure, on remand, a VA examination should be provided and an etiological opinion should be obtained.  McLendon v. Nicholson v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of his thyroid cancer.  The claims file must be reviewed by the examiner and such review should be noted in the examination report. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's thyroid cancer is related to military service, to include as due to Agent Orange exposure.

The examiner should note that the Veteran is presumed to have been exposed to Agent Orange during service.

The examiner must provide a rationale for all opinions.  If the reviewer is unable to provide the requested opinion without resorting to speculation, the reviewer must provide an explanation for the basis of that determination.

2.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case (SSOC). Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


